DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s 8 FEB 2021 election without traverse of Species II, as shown in FIG. 3, claims 1-20, is acknowledged.
Continuity Information
The instant application is a division of 15935507, filed 26 MAR 2018, now US Patent Number 10546985.
Domestic Benefit
The instant application claims priority from provisional application 62477716, filed 28 MAR 2017.
Information Disclosure Statement
An information disclosure statement (IDS) does not exist.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12, 13, 20, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 recites, inter alia, “a plurality of stacked film layers formed from an extruded polymer.” The recited portion renders claim 4 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 4. Specifically, the recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, is not definite between the recitation and “a plurality of stacked layers” noted in line of 4 of base claim 1. Claim 4 has been interpreted in view of the specification without improperly importing limitations from the specification into the claims.
Claim 12 describes, inter alia, “a film having quantum dots … and quantum dots”. The description renders claim 12 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 12. Moreover, the described portion is amenable to multiple plausible constructions because the relationship, i.e., independent or related, is not definite between the description and earlier appearing elements. For example, independent claim 1’s “a plurality of quantum dots”. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim 13 recites, inter alia, “the plurality of quantum dots; … a plurality of quantum dots”. The recitation renders claim 13 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 13. What is the antecedent basis of “the plurality of quantum dots”? See MPEP 2173.05(e). Furthermore, the recited portion is amenable to multiple i.e., independent or related, is not definite between the “quantum dots” of the recited portion.
Claim 20 describes, inter alia, “a first group of quantum dots … a second group of quantum dots”. The description renders claim 20 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 20. Additionally, the described portion is amenable to multiple plausible constructions because the relationship, i.e., independent or related, is not definite between the described portion and earlier appearing elements. For example, “plurality of quantum dots” of independent claim 13.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over embodiments of Bibl et al. (US 20140339495; below, “Bibl”). At least “combining prior art elements”, .
RE 1, Bibl, in FIGS. 1A to 13 and related text, e.g., ABSTRACT, paragraphs [0001] to [0087], and claims, discloses a method of fabricating an illumination device, the method comprising:
forming a plurality of microLEDs (100 – Giving the term “microLEDs” its broadest reasonable interpretation (BRI) consistent with the specification, Bibl’s 100 satisfies this element. MPEP §§ 2106, 2111, and 2131.) on a substrate (201);
disposing a continuous layer of beam splitter (320+322 – Giving the term “beam splitter” its BRI, Bibl’s 320+322 satisfies this element. MPEP §§ 2106, 2111, and 2131.) over the plurality of microLEDs (100), wherein the beam splitter (320+322) comprises a plurality of stacked layers; and
disposing a film (110) comprising a plurality of quantum dots (e.g., Abstract, [0030], [0037]) over the beam splitter (320+322).
Thus, Bibl anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Bibl’s method of fabricating an illumination device cannot constitute each and every method step, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute known, equivalent, process steps because substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). An express suggestion to substitute one equivalence component or process from another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. Regarding method claims, applicant is reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
RE 2, Bibl discloses the method of claim 1, wherein each of the plurality of microLEDs (100) is configured to emit light only in the blue wavelength range (e.g., [0040], [0045], claim 3).
RE 3, Bibl discloses the method of claim 1, wherein the disposing the beam splitter (320+322) comprises disposing a compound laminate structure that includes the plurality of layers (e.g., FIG. 4E).
RE 10, Bibl discloses the method of claim 1, wherein the plurality of layers are disposed such that the beam splitter (320+322) transmits at least 90% of light having a wavelength between 400 nm and 480 nm and reflects at least 90% of light having a wavelength between 500 nm and 800 nm. Regarding the underlined portion, applicant is reminded that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition, e.g., SiO2, and its properties are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Cf. Bibl at [0060]-[0062], et seq.
The Office realizes that all the claimed effects or physical properties are not positively stated by prior art reference Bibl. However, claim language referring to physical properties, e.g., light transmittance, intended use, and other types of functional language must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art. In essence, apparatus claims cover what a device is, not what a device does. See MPEP § 2112.01 and § 2114. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). Accordingly, the claimed effects and physical properties, e.g., reflectance, would implicitly be achieved by device with all of the claimed structure. If it is applicant’s position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) the Office’s position would be that the application contains inadequate disclosure, i.e., no teaching exists as to how to obtain the claimed effects and physical properties with only the claimed structure. Cf. In re Spada, MPEP § 2112.01, I and II.
RE 11, Bibl discloses the method of claim 1, wherein the forming the plurality of microLEDs (100) comprises forming the plurality of microLEDs (100) in an array (e.g., FIGS. 2A-3B).
RE 12, insofar as definite, Bibl discloses the method of claim 1, wherein the disposing the film (110) comprises disposing a film having quantum dots configured to .
Claims 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over embodiments of Bylsma (US 20070262714; below, “Bylsma”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 13, insofar as definite, Bylsma, in Figs. 1, 2, and related text, e.g., Abstract, paragraphs [0001] to [0030], and claims, discloses a method of fabricating a display device, comprising:
forming a plurality of microLEDs (12) on a substrate (14);
disposing a continuous layer of beam splitter (19) on top and side surfaces of the plurality of microLEDs (12) to transmit light from the plurality of microLEDs (12) and reflect light from the plurality of quantum dots (e.g., Abstract, [0003], [0012], [0016], et seq., claims 2, 4, 9, and 12); and
disposing a film (20) comprising a plurality of quantum dots (e.g., [0013]) on the beam splitter (19).
Thus, Bylsma anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Bylsma’s method of fabricating a display device cannot constitute each and every method step, it would have been obvious … to substitute known, equivalent, process steps because substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 In re Fout, 675 F.2d 297, 214 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 14, insofar as definite, Bylsma discloses the method of claim 13, wherein the disposing the continuous layer of beam splitter (19) comprises disposing a plurality of layers (e.g., [0016]) on the top and side surfaces of the plurality of microLEDs (12).
RE 15, insofar as definite, Bylsma discloses the method of claim 13, wherein the disposing the continuous layer of beam splitter (19) comprises disposing a first portion of the continuous layer of beam splitter (19) on the substrate (14) and disposing a second portion of the continuous layer of beam splitter (19) on the top and side surfaces of the plurality of microLEDs (12) (cf. Fig. 1).
RE 16, insofar as definite, Bylsma discloses the method of claim 13, wherein forming the plurality of microLEDs (12) comprises forming each microLED of the plurality of microLEDs (12) to emit light only in the blue wavelength range (e.g., [0024]).
RE 17, insofar as definite, Bylsma discloses the method of claim 13, wherein the disposing the continuous layer of beam splitter (19) comprises disposing a plurality of layers with refractive indices different from each other (e.g., [0016]).
RE 19, insofar as definite, Bylsma discloses the method of claim 13, wherein the disposing the continuous layer of beam splitter (19) comprises disposing the continuous layer of beam splitter (19) such that at least 90% of light having a wavelength between 400 nm and 480 nm is transmitted and at least 90% of light having a wavelength between 500 nm and 800 nm is reflected. Regarding the underlined portion, see analysis concerning the underlined portion of claim 10.
RE 20, insofar as definite, Bylsma discloses the method of claim 13, wherein the disposing the film (20) comprises disposing a first group of quantum dots configured to emit light in the green wavelength range and disposing a second group of quantum dots configured to emit light in the red wavelength range (e.g., [0018], [0024]).
Claim Rejections – 35 USC § 103
See above for a quotation of 35 U.S.C. 103.
Claims 5-8 rejected under 35 U.S.C. 103 as being unpatentable over Bibl. MPEP § 2143(A)-(G).
RE 5, Bibl discloses the claimed invention except for the method of claim 1, wherein the disposing the beam splitter (320+322) comprises depositing layers of material using chemical vapor deposition (CVD). It would have been obvious … to use CVD to deposit beam splitter 320+322 because Bibl shows this to be a functionally equivalent alternate expedient (e.g., [0057], [0059]).
RE 6, Bibl discloses the method of claim 5, wherein the material includes titanium dioxide, tantalum pentoxide, or silicon dioxide (e.g., [0060]-[0062]).
RE 7, Bibl discloses the claimed invention except the method of claim 1, wherein the disposing the beam splitter (320+322) comprises depositing layers of material using atomic layer deposition (ALD). It would have been obvious … to use ALD to deposit layers of material because Bibl shows this to be a functionally equivalent alternate expedient (e.g., [0057], [0059]).
RE 8, Bibl discloses the method of claim 7, wherein the material includes titanium dioxide, tantalum pentoxide, or silicon dioxide (e.g., [0060]-[0062]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bibl as evidenced in or in view of WU (US 20140022638; below, “WU”). MPEP § 2143(A)-(G).
RE 4, insofar as definite, Bibl discloses the claimed invention except for the method of claim 1, wherein the disposing the beam splitter comprises disposing a plurality of stacked film layers formed from an extruded polymer.
WU, in [0006], teaches disposing a plurality of stacked film layers formed from an extruded polymer.
It would have been obvious … to modify Bibl as taught by WU. This is because: 1. the modification may result in less expensive tooling costs when the beam splitter is formed from extruded polymer; and/or 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007). Rejection is based on the combined teachings of Bibl and Wu.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bibl as evidenced in or in view of ECKERT et al. (US 20160340553; below, “ECKERT”). MPEP § 2143(A)-(G).
RE 9, Bibl discloses the claimed invention except for the method of claim 1, wherein the disposing the film (110) comprises disposing a first layer, a second layer, and an adhesive material between the first layer and the second layer, the adhesive material comprising the quantum dots.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, cf. FIGS. 1-3 and related text, e.g., ABSTRACT, paragraphs [0001] to [0098], and claims, of ECKERT.
ECKERT, in FIGS. 1-3 and related text, e.g., ABSTRACT, paragraphs [0001] to [0098], and claims, teaches a film (10/220) including a first layer (32/226), a second layer (34/228), and an adhesive material (24/224) disposed between the first layer (32/226) and the second layer (34/228), the adhesive material (24/224) comprising quantum dots (22/222).
It would have been obvious … to modify Bibl as taught by ECKERT. This is because the modification provides an illumination device having enhanced color gamut performance (cf. ECKERT [0001]). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bylsma as evidenced in or in view of ECKERT. MPEP § 2143(A)-(G). Rejections based on the combined teachings of Bylsma and ECKERT.
RE 18, Bylsma discloses the claimed invention except for the method of claim 13, wherein the disposing the film (20) comprises:
disposing a first layer and a second layer on the beam splitter (19); and
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, cf. FIGS. 1-3 and related text, e.g., ABSTRACT, paragraphs [0001] to [0098], and claims, of ECKERT.
ECKERT, in FIGS. 1-3 and related text, e.g., ABSTRACT, paragraphs [0001] to [0098], and claims, teaches disposing a film (10/220) including a first layer (32/226), a second layer (34/228), and disposing an adhesive material (24/224) between the first layer (32/226) and the second layer (34/228), wherein the adhesive material (24/224) comprises the plurality of quantum dots (22/222).
It would have been obvious … to modify Bylsma as taught by ECKERT. This is because the modification provides an illumination device having enhanced color gamut performance (cf. ECKERT [0001]). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 1-20 are rejected.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815